Citation Nr: 1643835	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, major depression, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1971 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that the RO initially separated the Veteran's claims as one to reopen for "depression mental breakdown" and one for service connection for PTSD.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue as indicated on the title page.

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2013.  A transcript is of record.

In a July 2014 decision, the Board reopened the claim for service connection for depression with mental breakdown, and remanded the claim for service connection an acquired psychiatric disability, to include PTSD, for additional development.  In June 2015, the Board remanded the claim for service connection for an acquired psychiatric disability, to include PTSD, major depression, and generalized anxiety disorder, to provide the Veteran with one more opportunity to appear for a VA examination.  The record reflects substantial compliance with the remand request.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a scheduled VA examination in September 2015.

2.  The Veteran's psychiatric disability did not originate in service or within one year thereafter, and is not otherwise etiologically related to service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, major depression, and generalized anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in April 2010 and July 2010.  The Veteran also received 38 C.F.R. § 3.304 (f)(4)-compliant notice regarding in-service personal assault in September 2014.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  While the RO asked the Veteran to submit or complete authorization forms for state corrections and mental health records in September 2014, he did not reply.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the Veteran's failure to submit, or complete an authorization form to allow VA to request, these records, evidence that would have been pertinent to the case could not be obtained.  

VA provided the Veteran with an examination in September 2010 to ascertain the nature and etiology of his psychiatric disability.  However, as the obtained opinion was based on an inaccurate history of in-service combat stressors, and to address the asserted in-service personal assaults, the Board requested another examination.  The Veteran was scheduled for a VA examination in February 2015.  A February 2015 treatment record from the Oklahoma City VA Medical Center regarding a telephone contact, made on the day the examination was requested, reflects that the Veteran reported that he was "not coming up there anymore" and "if I die, I don't care" and abruptly hung up the telephone.  The Veteran failed to report to the examination.  As the Veteran's representative asserted that the Veteran may not have understood the purpose and importance of the VA examination as a result of his mental health status, in the June 2015 remand, the Board decided to provide the Veteran with one more opportunity to appear for a VA examination.  The Veteran was scheduled for a VA examination in September 2015.  He again failed to report.  Due to the Veteran's failure to report for a scheduled VA examination, evidence that would have been pertinent to the case could not be obtained.  See Wood, 1 Vet. App. 190.  Moreover, given the report of telephone contact indicating his refusal to report to the VA Medical Center and his failures to report to two scheduled examinations, the Board finds that a remand to schedule another examination would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

Effective July 13, 2010, VA amended the regulations pertaining to the adjudication of disability compensation claims for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in certain cases.  75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2015)).

When the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The regulatory change eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In this case, the Veteran asserts that he has a psychiatric disability, to include PTSD, major depression, and generalized anxiety disorder, due to in-service stressors related to sexual assaults and bomb disposal duty.  

The Veteran's December 1970 service induction reports of medical history and examination show no indication of any psychiatric disability.  The remainder of the service treatment records are negative for any complaints, treatment, or diagnoses of psychiatric disability.  On the February 1973 service separation report of medical history, the Veteran indicated that he had or currently had frequent trouble sleeping and nervous trouble of some sort.  However, on the examination report, the service examiner did not check either box to indicate whether the Veteran was psychiatrically normal or abnormal.  It is therefore impossible for the Board to factually determine the Veteran's actual psychiatric condition at the time of his separation from active duty solely on review of his service treatment records as the Board can only consider independent medical evidence and is enjoined from providing its own medical judgment or opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  His service personnel and treatment records do not present evidence corroborating his stressor account.  His service personnel records also do not indicate any noticeable or marked decline in his performance or a reassignment of duties while he was stationed in Germany form July 1971 to February 1973.

Post service, the record reflects that in February 1984 the Veteran was found guilty of sexually assaulting a minor but was found mentally ill and served time between 1983 and 1987.  A December 1983 psychiatric evaluation yielded a diagnosis of borderline personality disorder.  VA psychiatric treatment started in 2004.

The Veteran was afforded a VA examination in September 2010.  The examiner determined that the Veteran had PTSD that was at least as likely as not related to the Veteran's fear of in-service hostile military or terrorist activity, such as constant mortar attacks.  During the examination, the Veteran provided a history of seeing a lot of dead Vietcong while he was in Vietnam and being under repeated mortar attacks.  However, the Veteran's service personnel records show that he did not serve in Vietnam and did not participate in any combat.  Therefore, the examiner's opinion is of limited probative value because it was premised on an inadequate rationale and an inaccurate report of the history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A March 2013 private psychological evaluation report reflects the Veteran's in-service history of being sexually assaulted and being assigned to bomb recovery and disposal duties with no training.  The Veteran reported that when he was on the bomb disposal unit, he was in constant fear of his life.  The psychologist noted that the Veteran had been incarcerated for inappropriate behavior with children, which was consistent with being sexually abused, and that the Veteran had signs from his behavior and emotional behavior that were consistent with being sexually assaulted and abused.  The psychologist stated that the Veteran's experiences in service caused him to have PTSD.  However, the Veteran's service treatment and personnel records do not corroborate any sexual assault or bomb recovery and disposal duties, and the record shows that the Veteran was sexually abused by his mother prior to service.  Thus, the psychologist's opinion is also of limited probative value as it too was premised on an inaccurate history.  See Nieves-Rodriguez, 22 Vet. App. 295.  

During the June 2013 Board hearing, the Veteran stated that he was repeatedly sexually abused while serving with the 663 Ordnance Company shortly after he arrived in Germany.  He stated that his initial duties consisted of being a clerk-typist working with a principal of school-aged kids on base.  He stated that he was ordered to go off base with the Principal and his Captain and perform sexual activities, and that he was told that he would be given an Article 15 if he did not go with them.  He stated that he requested to be transferred, but as a result the Captain instead placed him on bomb patrol, for which he lacked training.  

As the September 2010 VA examiner's opinion was based on an inaccurate history of in-service combat stressors, and to obtain an opinion on the asserted in-service sexual assaults, in July 2014, the Board requested another VA examination.  The Veteran was scheduled for an examination in February 2015.  He failed to report.  In the June 2015 remand, the Board decided to provide the Veteran with one more opportunity to appear for a VA examination.  The Board advised the Veteran that consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  The Veteran was scheduled for another examination in September 2015.  He again failed to report.  He did not provide any reasons for his failure.

When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  While the Board is sympathetic to the Veteran's situation, the Board finds that good cause for failing to report for the September 2015 examination has not been presented.  Thus, the Board will proceed with the case based upon the evidence of record.  

Given the above, the record does not contain a competent medical opinion that addresses the Veteran's in-service stressors and is based on an accurate factual history.  Due to the Veteran's failure to submit, or complete an authorization form to allow VA to request, state corrections and mental health records and failure to report for the scheduled VA examination, the record does not contain the needed medical nexus relating his psychiatric disability to events in service.  As the record stands, the Board must find that the competent evidence does not show that it is at least as likely as not that a psychiatric disability had its onset in active service or within one year thereafter, or is causally related to such service.  Accordingly, service connection for a psychiatric disability is not warranted.

The Board notes that a lay person is competent to give evidence about observable symptoms, including those of psychiatric disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to self-diagnose a psychiatric disability and attribute its etiology to service.  The available competent medical evidence does not show that his psychiatric disability is related to service.

In conclusion, service connection for an acquired psychiatric disability, to include PTSD, major depression, and generalized anxiety disorder, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, major depression, and generalized anxiety disorder, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


